Citation Nr: 0820512	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-14 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to a burial allowance and plot/internment 
allowance totaling in excess of $600.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to August 
1942 and from February 1945 to January 1946.  He died in 
September 2005.  The appellant is the veteran's daughter.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  Jurisdiction 
over this claim is with the RO in Manila, the Republic of the 
Philippines.  

In August 2007, the appellant submitted additional copies of 
documents that were of record when the RO last reviewed the 
claim.  As the RO has already reviewed the content of this 
evidence, the Board will proceed to adjudicate the appeal 
irrespective of when these copies were submitted.  See 38 
C.F.R. § 20.1304(c) (2007).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following 
sequence is required:  There must be a decision by the RO; 
the appellant must timely express disagreement with the 
decision; VA must respond by issuing a statement of the case 
that explains the basis for the decision to the appellant; 
and finally the appellant, after receiving adequate notice of 
the basis of the decision, must complete the process by 
stating his or her argument in a timely-filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  See 
also 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board 
has jurisdiction to resolve questions as to its own 
jurisdiction).  See also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).   

In this case, the RO mailed a decision to the appellant in 
December 2005 informing her that a nonservice-connected 
burial allowance of $300 and a plot and internment allowance 
of $300 had been authorized with regard expenses incurred due 
to the veteran's death.  She disagreed with that decision in 
February 2006, requesting payment to cover all burial 
expenses.  This letter initiated an appeal to the Board of 
the December 2005 decision.  

On March 2006, the RO denied service connection for the cause 
of the veteran's death.  That same month the RO informed the 
veteran of that decision and of her appellate rights.  

In April 2006, the RO issued a Statement of the Case (SOC) in 
response to her February 2006 notice of disagreement with the 
December 2005 decision.  In the SOC, the RO provided the 
appellant with VA regulations governing payment of burial and 
internment benefits where the veteran's cause of death was 
other than from service-connected disabilities.  

In May 2006, the appellant submitted a VA Form 9 substantive 
appeal in which she contended that because the veteran was in 
receipt of compensation for service-connected disabilities at 
the time of his death she believed that a burial allowance 
amount of $2000 was warranted.  She has not contended that 
the veteran's death was service connected.  This Form 9 
perfected her appeal of the December 2005 decision.

The next correspondence from the appellant was received by VA 
on April 16, 2007 and is dated April 11, 2007.  In that 
correspondence, the appellant states that she wanted "to 
appeal about my father death benefit so I mail some paper."  

Included with that note were copies of documents already of 
record, as follows: a copy of the veteran's certificate of 
death; a 1959 medical statement mentioning that the veteran 
was under treatment for acute cholecystitis, inactive, 
minimal, chronic, pulmonary tuberculosis, and partial 
ankylosis of the left knee residuals of gun shot wound; an 
August 1979 statement from the Philippine Veterans Affairs 
office showing that that he had claimed a pension; a copy of 
VA Form 4107 explaining appellate rights; a copy of the 
appellant's claim application for burial benefits dated in 
September 2005; a statement of the case dated in July 1996 
that explained denials of an increased evaluation for post 
traumatic stress disorder (PTSD) and service connection for 
an eye condition; a copy of a letter to the veteran reporting 
an April 2002 RO decision that his service connected 
conditions had not changed and consisted of ischemic heart 
disease as residual of beriberi rated as 60 percent 
disabling, PTSD with major depressive disorder, rated as 50 
percent disabling, and status post gunshot wound left knee 
with patellectomy and traumatic arthritis, rated as 40 
percent disabling; a copy of a rating decision from September 
2002 with essentially the same information; copies of 
authorization and consent to release information to VA signed 
by the appellant and specifying treatment in September 2005 
for sepsis and renal disease; a copy of a February 2006 VCAA 
notice response that the appellant had no further evidence, a 
copy of an August 1989 VA Form 9; a January 1981 doctor's 
certificate referring to the veteran's knee, and a copy of a 
1993 application for benefits due to unemployability.  

The Board finds no document timely initiating or perfecting 
an appeal of the March 2006 decision that denied service 
connection for the cause of the veteran's death.  The 
appellant has never contended that the veteran died due to a 
service-connected disability or disabilities.  Indeed, in her 
November 2005 application for burial benefits, she indicated 
that she was not claiming that the cause of the veteran's 
death was due to service.  

As the procedural requirements for initiating and perfecting 
an appeal of the March 2006 decision have not been met, the 
issue of whether the veteran died as the result of service-
connected disability or disabilities is not before the Board.  

The only issue over which the Board has jurisdiction is 
whether allowances totaling in excess of $600 are warranted 
for burial and internment expenses due to the veteran's no 
service-connected death.  


FINDINGS OF FACT

1.  The appellant filed an application for burial benefits 
for the nonservice-connected death of the veteran in November 
2005.  

2.  In December 2005, the RO authorized a burial allowance of 
$300 and a plot/internment allowance of $300 for costs 
incurred for the burial and internment of the veteran.  

CONCLUSION OF LAW

Amounts for burial allowance and plot/internment allowance 
for the nonservice-connected death of the veteran are limited 
by statute to no more than a total of $600.  38 U.S.C.A. 
§§ 2302, 2303 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1600 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allowance is payable under certain circumstances to cover 
the burial and funeral expenses of a veteran and the expense 
of transporting the body to the place of burial.  38 U.S.C.A. 
§§ 2302; 2303, 2307, 38 C.F.R. § 3.1600.  

If a veteran's death is not service-connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses.  38 
C.F.R. § 3.1600(b).  Entitlement is satisfied if, in addition 
to certain other conditions, the veteran was in receipt of VA 
compensation or pension at the time of death.  Id.  The 
amount of this allowance is not to exceed $300.  38 U.S.C.A. 
§ 2502(a).  

Additionally, if certain conditions are met, a plot or 
internment allowance is payable to the person or entity who 
incurred expenses not to exceed the amount specified in 38 
U.S.C.A. § 2303(b).  38 C.F.R. § 3.1600(f).  The amount of 
this allowance is not to exceed $300.  38 U.S.C.A. § 2302(b).  

If a veteran dies as a result of service-connected disability 
or disabilities an amount not to exceed the amount specified 
in 38 U.S.C.A. § 2307 may be paid toward the veteran's burial 
and funeral expenses, subject to certain other conditions.  
38 C.F.R. § 3.1600(a).  In general, payment of this allowance 
is in lieu of payment of any benefit authorized under 
paragraph (b), (c), or (f) of § 3.1600.  The amount of this 
allowance is not to exceed $2000.  38 U.S.C.A. § 2307.  

A Certificate of Death is of record documenting that the 
veteran died in September 2005.  At the time of death, the 
veteran was in receipt of compensation benefits for service-
connected disabilities consisting of ischemic heart disease 
as a residual of beriberi, post traumatic stress disorder 
with major depressive disorder, and status post gunshot 
wound, left knee, with patellectomy and traumatic arthritis.  
Individual unemployability had been granted effective from 
June 1995 and he was in receipt of special monthly 
compensation under 38 U.S.C. § 1114(s).  

In November 2005, VA received from the appellant a completed 
VA FORM 21-530, APPLICATION FOR BURIAL BENEFITS.  She 
indicated that final arrangements for the veteran resulted in 
total expense of burial, funeral, transportation, and burial 
plot of approximately $5700.  

Importantly, the appellant also checked a box labeled "NO" 
as to whether she was claiming that the cause of death was 
due to service.  

In December 2005, an RO authorized payment of $300 for 
nonservice-connected burial allowance and $300 for 
plot/internment allowance.  

In her May 2006 substantive appeal, the appellant contended 
that because the veteran was in receipt of compensation for 
service-connected disabilities during his lifetime, a burial 
benefit allowance of $2000 was proper.  She distinguished 
this from the case of a veteran who had no service-connected 
disabilities during his lifetime.  She also referred to the 
veteran's service as a prisoner of war.  

Attached to her substantive appeal were documents including a 
December 2004 letter from VA sent to her as legal custodian 
of the veteran.  Highlighted in yellow were the compensation 
dollar amount and the phrase "veterans entitled to service-
connected disability."  

Clear from this argument is that the appellant bases her 
appeal of the December 2005 decision not on whether the 
veteran's death was the result of service-connected 
disability or disabilities, but solely on his status as a 
veteran with service-connected disabilities at the time of 
his death, his service during a period of war, and his status 
during service as a prisoner of war.  She specifically 
indicated in her claim that his death was not due to service 
and has never contended that he died as the result of a 
service-connected disability or disabilities.  

The appellant is under the misconception that a veteran who 
was in receipt of compensation for service-connected 
disabilities during his lifetime is entitled to an allowance 
for burial and internment costs higher than $600.  She has 
confused the requirement for the higher amount (of death as 
the result of a service-connected disability) with the 
service-connected status of the veteran at the time of death.  

That a veteran was in receipt of compensation for service-
connected disabilities during his lifetime provides one 
avenue for eligibility for an allowance of $300 for burial 
benefits under 38 U.S.C.A. § 2302.  If a veteran was not in 
receipt of compensation benefits for service connected 
disability or of a pension during his lifetime then the $300 
dollar allowance for burial expenses would be available only 
if certain other conditions are met.  38 U.S.C.A. § 2502(a).  

In short, the veteran in this case is eligible for the $300 
dollar allowance because he was receiving compensation for 
service connected disabilities at the time of his death.  His 
status as a veteran in receipt of VA compensation for 
service-connected disabilities during his lifetime, service 
during a period of war, and service as a prisoner of war, do 
not provide eligibility for allowances totaling more than 
$600 for burial and internment expenses.  

This case does not involve disputed facts but rather involves 
only a misunderstanding on the part of the appellant as to 
the law.  The appellant's appeal must be denied as a matter 
of law.  Because this decision is based solely on the law and 
does not depend on the evidence, the benefit-of- the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2007).  

Finally, the Board has considered whether certain notice and 
assistance requirements apply to this case.  As provided for 
by the Veterans Claims Assistance Act of 2000 (VCAA), the 
United States Department of Veterans Affairs (VA) has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

In this case, the facts are not in dispute.  VCAA notice is 
not required because the issue presented involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

ORDER

The appeal is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


